Case 5:20-cv-00224-R Document1 Filed 02/14/19 Page 1 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) FILED
al
UNITED STATES DISTRICT COURT ati

for the

LE atti: District of Cklabeme PATRICK KEANEY

By . U.S. District Court

 

Deputy Clork
@V19- 54 JHP

(to be filled in by the Clerk's Office)

Division

Case No.

 

Dud a Orge hack

“Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Oklhoran _ (See astach)

Les cient of Corrections

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached" in the space and attach an additional page
with the full list of names. Do not include addresses here.)

ee ee ee ee ee ee ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page lof 11
Pro Se 14 {Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Case 5:20-cv-00224-R Document1 Filed 02/14/19 Page 2 of 13

1, The Parties te This Complaint

A.

The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
All other names by which
you have been known:
ID Number

Current Institution
Address

The Defendant(s)

David George Lar k

My lean! name is Dave.
LLOYE_T7

Lexington Corre ety onal Cenater~
IS SST Aey 397 ¢ OBoX 2EO

Lexington" Ok Z3as7/
City State Zip Code

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if kxown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (ifiarown)
Shield Number
Employer
Address

Soa. rk Ss

 

 

Ok/ehorma. Dept. ot. Covrectons
Fo Bc 260 /5/57 Huy 379

 

 

 

7,
fast Ok 2305 [
City Sjate Zip Code
| Individual capacity Official capacity
Brasg S-
Wiard-ea Yd

 

 

Lo

 

Dept._of Correctrns
PO Bax REO ISTS/ Ae 379

Ok W308 /
City Sjate Zip Code
[| Individual capacity Yorn capacity

Page 2 of 11
Case 5:20-cv-00224-R Document1 Filed 02/14/19 Page 3 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

Defendant No. 3

Name B re
Job or Title (if known) SD STE k Lal, / Murse

Shield Number

Employer Cclespanre Dept ef Corre chins
Address Fo Box 260 557 Air 2%

Lcxcagzor Ok Z3Q5 1
City ip Code
Syria capacity

[J Individual capacity

 

 

Defendant No. 4

 

 

Name L7r4n. Jo
Job or Title (known) Casermunager
Shield Number °

 

Employer Oklahoria. Dep+: eo: of Corrections
Address 20 Bex 260 JS7S/7 Aur 3¢
Lexington OK 73E57/

J City Stgié Zip Code
[] Individual capacity era capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws).” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

Il. Basis for Jurisdiction

A. Are you bringing suit against (check all that apply):
L] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal cons EA Si statutory right(s) do you claim is/are being violated by statg or local officials?
T Ae Amendment and other Amendments

 

Cc, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of It
Case 5:20-cv-00224-R Document1 Filed 02/14/19 Page 4 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.
Seems py sotety bes Nor water fe ttre.
Gone S becaus tyr Sthreafen rte J ws lke
Phe (armpes Oo.

 

I, Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

C] Pretrial detainee
C] Civilly committed detainee

| / Immigration detainee
Convicted and sentenced state prisoner
C] Convicted and sentenced federal prisoner

[] Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.
Tal san Lo aty alice. Dept has halast curt
Hhpeatened me. befor Ee, du ring y and atte ry
arrest,

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.
TD was hreavencd at LARE, Dick Conner

Correctionn! Cente, and Lauter Lecre ctional

Lach, mn dD LZ al m~pady have heer

beatén fant Sex ual / xv ASS, ail tod by other
NMAafes. Page 4 of 11
Case 5:20-cv-00224-R Document1 Filed 02/14/19 Page 5 of 13

 

Pro Se 14 (Rev. 32/16) Complaint for Violation of Civil Rights (Prisoner) — nt
C. What date and approximate time did the events giving rise to your claim(s) occur?
IZ have been harass . fhe “OLAS
Mmujirpte- ames of rt car tlecces :
On My (00 Perry Alias COofMes Uf LIS St 1G .

Lagotk amested on Deze CL BOLE and _ got out
ond Jan, 23, 20/4 and arrested “again on Tan. ZL! ZO.
D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

JZ aot falsel Al dA PRE | e
on Tec. L 0 / S nod wat Xp A Bra qq
fa flot have (# oft of fn record SO he
had me focked Uf ®F4n on Jaa. AL ROOF.

 

v. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.
ce. - a

XI have been put a harris LAY Sia
pet arrested by authority Gqwres. I” have
fotten teeth that never hac been Lxe/

 

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Gwapt my property be reimburse fo me SPhraf-

cy have lost and reimburse of bem Sexucd/
and physically assacdted. Te Fane
Since r ip | ee SS veare- old ond M a2 mental Patient

SL
advan Age. ot by pegple vn ath ge and dy aes

 

Page Sof 11
Case 5:20-cv-00224-R Document1 Filed 02/14/19 Page 6 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) -

VIL. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Yes

[ J] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

+4 PCISON ont Dre k Coaner Corr-ee Honal Cen Fer
an Lau-fon Corr-ectrona | Center.

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance

a
Yes

[| No

[| Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

CJ Yes

a
Do not know

If yes, which claim(s)?

 

Page 6 of I1
Case 5:20-cv-00224-R Document1 Filed 02/14/19 Page 7 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner,

 

 

D.

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose

concernjng the facts relating to this complaint?
uw

[| No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

L ves
[| No

If you did file a grievance:

L.

Where did you file the grievance?

A+ Laurton Correct tional Center .

 

What did you claim in your grievance?

To” be rerm bu (2 of my Property,

 

What was the a if any?
/ / ey dis, 1415S ed rt

 

What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

o not have the address fo appeal r+,

_Z do not Know,

 

Page 7 of 11
Case 5:20-cv-00224-R Document1 Filed 02/14/19 Page 8 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) _— _— _——

F, If you did not file a grievance:
1. If there are any reasons why you did not file a grievance, state them here:
ost of e Aime te not get the law

library. The SH nok, give. me. tty seqal
fopers so a "Gyet Shgs oe he court:

Ol Courts.

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

x Ald Me. Sparks Hh L Wns going to

Sue e

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
* ¢
remedies. x ” Nor alhured SO my hw PRPS
and the hue hbracy.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VOI. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “‘on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relicf may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
[] Yes
mK

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 5:20-cv-00224-R Document1 Filed 02/14/19 Page 9 of 13

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner) a

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?
[| Yes
No
B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

CJ Yes
C4 No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 5:20-cv-00224-R Document1 Filed 02/14/19 Page 10 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights {Prisoner

 

 

[| Yes

NA

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintifi(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[_] ves
["]No

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
Case 5:20-cv-00224-R Document1 Filed 02/14/19 Page 11 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) ____

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case~related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

 

Signature of Plaintiff

Printed Name of Plaintiff —0,,--/ (George Cterk
Prison Identification # bESOY 57

 

 

Prison Address PD Bex 260 IS 15/ Huey 3F
: o.
hexity toa 2k LE se fl

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page ll of 11
Case 5:20-cv-00224-R Document1 Filed 02/14/19 Page 12 of 13

Ok horas. Dept: of Corrections dp
noe care oaboure our heal+4 and
ofher~ Ahings SU 4 OF Cum satety .

ZL Lavid George C lark had
ry paopety Shae LZ bought otf

0 CanLeer s/o/en {lor-e Aan IPNCS.-

LL fave been pr ysccal lL and
sexvally assaulbed so fer at
|fue PCsons. EE hove been lied on
more H+fhan once by other” inegtes
st fo ke HPhemselves look good
for phei~ treads. Nothing has “been
done +0 aid ia ml Y Tavor” .

Talon County folree. Dept.
hs Shreatered’ me and bnrass
me Pore Shan ence sere
Zz gor arresved and during
Ny “arrest Shey Sh -eakeney pre.
Ta lex County folice Lepr: olf ne LO
confess er Shey were gerng So beat
me uatr/ LL LA or kept on goin
Wnts { Ler dead i+ bd nok ruhte¥r to.
Shes. The proot. of my Staperrenté
les Lm tein et Urs: Lor supre.
Shing L db nor do, LD unas force
Fo ‘contess fo His crume.

The Piss spat t do ok do
Sheir job protessionally She py are
Alias +hr-ea resung nr UWF CES » They have.

 
Case 5:20-cv-00224-R Document1 Filed 02/14/19 Page 13 of 13

anger problems ond iF shws at

work , “They even let offer

\ineractes beat and CBOO sexiolly.

assaulf others, like Hey do not_
care at all. This ol Zw

lean think of .. Bo

Respect full 4).

a
oo : Co

 
